ORDER
PER CURIAM.
Appellant, Kevin Miner, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after the court found him guilty of one count of murder in the first degree, RSMo section 565.020,1 two counts of assault in the first degree, RSMo section 565.050, three counts of armed criminal action, RSMo section 571.015, and one count of ethnic intimidation in the second degree, RSMo section 574.098. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 80.25(b).

. All statutory references are to RSMo 1994.